Citation Nr: 0701235	
Decision Date: 01/16/07    Archive Date: 01/25/07

DOCKET NO.  03-23 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
postoperative (PO) residuals of a neurofibroma L3, left, with 
laminectomies at L1, L2, L3, and L4.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel

INTRODUCTION

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied an evaluation in 
excess of 20 percent for the veteran's service connected low 
back disability.  

The veteran testified before the undersigned at a 
videoconference hearing in April 2005.  A transcript of that 
hearing is of record.  

In August 2005 the Board remanded the claim for further 
development.  


FINDINGS OF FACT

1.  The veteran in this case served on active duty from May 
1951 to May 1955.  

2.  The Social Security Death Index reveals that the veteran 
died in August 2006.  


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of the claim.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

It has been brought to the attention of the Board that, 
unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F. 3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994); 
cf. Padgett v. Nicholson, No. 2006-7037 (Fed. Cir. Jan. 5, 
2007) (upholding Zevalkink and Landicho as they apply to non-
final VA decisions).  This appeal on the merits has become 
moot by virtue of the death of the appellant and must be 
dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2006).


ORDER

The appeal is dismissed.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


